                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                   5:18-cv-196-FDW

MICHAEL ODELL FAIR,                       )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                          ORDER
                                          )
BERRY STEVENS,                            )
                                          )
            Defendant.                    )
__________________________________________)

        THIS MATTER is before the Court on Plaintiff’s Notice of Motion to Alter/Amend

Judgment, (Doc. No. 31), and on Defendant’s Motion for Extension of Time to Complete

Discovery, (Doc. No. 32).

        Plaintiff’s Motion to Alter/Amend Judgment addresses the Order granting in part and

denying Defendant’s motion to compel, in which it also denied Plaintiff’s Motions seeking to

extend the discovery deadline and to stay these proceedings. (Doc. No. 29). Plaintiff’s Motion will

be granted insofar as North Carolina Prisoner Legal Services (“NCPLS”) will be appointed to

assist Plaintiff with discovery. See 3:19-mc-60. Plaintiff’s request for an extension of time will be

granted insofar as an Amended Pretrial Order and Case Management Plan will be entered. To the

extent that Plaintiff seeks additional relief, it is denied.

        Defendant seeks an extension of time from August 7, 2019 to August 21, 2019. Defendant

previously filed a motion to take Plaintiff’s deposition at Warren Correctional Institution which

was granted. (Doc. Nos. 23, 24). Defendant sent Plaintiff a notice of deposition and drove to the

correctional institution but Plaintiff refused to participate. Defendant then filed a motion for an

order compelling Plaintiff to participate in the deposition which was granted. (Doc. Nos. 25, 29).



                                                    1
Counsel for Defendant has scheduled a deposition for August 15 and requests an extension of time

to accommodate that deposition. Defendant’s Motion is moot, as the Court has appointed NCPLS

to assist Plaintiff with discovery and a new Pretrial Order and Case Management Plan will be

entered.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff’s Notice of Motion to Alter/Amend Judgment, (Doc. No. 31), is GRANTED

           in part and DENIED in part as stated in this Order.

       2. Defendant’s Motion for Extension of Time to Complete Discovery, (Doc. No. 32), is

           DENIED as moot.

       3. The Clerk of Court is instructed to notify NCPLS that it has been appointed to assist

           Plaintiff with discovery in accordance with 3:19-mc-60.




                                        Signed: August 7, 2019




                                               2
